the following order was made
Per Curiam.
It appearing that issues of fact as well as of law are to be determined in this case, and that the parties *137have had ample time to have had such issues regularly heard and decided in the Circuit Court, and it further appearing that there is still ample time for them to have such issues there decided, and, if the decision of this Court thereon be desired, to bring the case here regularly on appeal, and have it heard as early as it could be heard in the original jurisdiction, it is ordered that this Court decline original jurisdiction of the case under rule 25 (104 S. C. 534, 90 S. E. 11), and that it be remanded to the Circuit Court for hearing and decision.
As the issue iiivolved is one of public importance, the Circuit Court will give the case precedence in hearing and decision, so that, if appeal be taken to this Court, the same may be disposed of with all convenient speed at the approaching term.